Citation Nr: 1436960	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  05-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to October 1971.  He had confirmed service in Vietnam from October 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board and remanded for additional development in December 2008, April 2011, April 2012, April 2013, and January 2014.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, related to the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in November 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in January 2009.  Dingess/Hartman, 19 Vet. App. at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and additional supplemental statements of the case (SSOC) were provided to the Veteran, most recently in July 2014.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded psychological examinations in February 2004, July 2009, October 2012, and June 2014 to obtain opinions as to whether any acquired psychiatric disability found in the examination was the result of service.  The June 2014 opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The June 2014 VA examination was obtained in compliance with the Board remand.  A list of verified stressors was also added to the VBMS file prior to the examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence of a current diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2013); See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2013); see 75 Fed. Reg. 39843 (July 13, 2010).  In its determinations, the Board must fully consider the lay assertions of record.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that his psychiatric disorder is due to incidents during his service in Vietnam.  For the reasons that follow, the Board finds that service connection is not warranted. 

An October 1969 enlistment examination report noted that the Veteran was psychiatrically normal.  In an October 1969 report of medical history, the Veteran denied having had depression or excessive worry or nervous trouble or any sort.

A March 8, 1970 service treatment record indicates the Veteran had a "convulsion."  He was diagnosed with a nervous condition related to the program.  A March 9, 1970 record indicates the Veteran returned feeling dizzy and tired.  He reported he had a head injury in the past.  The patient was noted to be a "nervous type."  The Veteran reported he was quite tense since entering flight school and under a lot of pressure.  He was not sure if he should continue with the program.  His wife arrived shortly and after a long talk with her he reported he had decided to give up flight training.  He looked more relaxed.  The impression was an anxiety reaction.

A March 13, 1970 service treatment record reflects that the Veteran was feeling poorly at lunch- shaking, spills, weak.  He wanted to be home with his wife who was pregnant.  The Veteran was anxious concerning the current situation.  There was no psychotic thinking.  He appeared as a very passive individual.  The assessment was situational reaction with anxiety and a passive-dependent character.

In a November 1972 National Guard report of medical history, the Veteran denied having depression or excessive worry or nervous trouble of any sort.  In an October 1984 report of medical history, the Veteran denied having depression or excessive worry or nervous trouble of any sort.

An October 23, 2003 VA treatment record reflects the Veteran complained of worsening depression.  He reported having financial and medical problems.  He reported having intrusive nightmares of the Vietnam War.  The Veteran stated that he had a "breakdown" after trouble with his marriage.  He stated that his helicopter was shot down three times but he was unhurt.  The assessment was progressive depressive symptoms and PTSD relapse feeling overwhelmed by stresses of past year.  The psychiatrist also found the Veteran had alcohol abuse, continuous, rule out dependence.

An October 31, 2003 VA psychiatric record indicates the Veteran was self-referred for depression.  He stated that he had increasingly been having nightmares about his service in Vietnam and was consuming significant amounts of alcohol.  He reported feeling "blue" for the past six months.  The Veteran reported having two nightmares about his military service.  The first was when he worked on a petroleum storage farm and a friend offered to go instead of him to fill the tank with gas.  The friend was killed in a  rocket attack.  The Veteran stated that in the second incident, he was in a convoy taking fire.  He dismounted to return fire and shot at a hut, killing two kids.  The Veteran reported that he went to a psychologist in 1974 for anxiety attacks while his marriage was breaking up.  He reported that more recently he was prescribed Zoloft for about six months but stopped taking the medication.  The clinical impression was the Veteran reported some symptoms of depression in response to his current psychosocial stressors.  He was also consuming significant amounts of alcohol on an almost daily basis.  The VA psychologist stated that while he did report some nightmares and exaggerated startle response, it was not clear that he would meet criteria for PTSD.  The Veteran had Axis I diagnoses of alcohol dependence, adjustment disorder with depressed mood, rule out PTSD.

A February 2004 VA examination report reflects that when asked about the incident whether the Veteran had a "nervous condition" during a noon meal while service in the Army, he stated that it occurred stateside in approximately 1970.  He stated that he had always been a little on the high-strung, nervous side.  The Veteran reported two stressor events.  The first one was when he was working on a tank farm and his friend went to check a tank on his own.  The tank blew up and his friend was killed.  The other incident was when the Veteran reported shooting two small children while riding in a convoy.  The Veteran found the Veteran's anxiety and depressed mood symptoms did not meet the full criteria for any specific syndrome, including PTSD.  They warranted a rule-out diagnosis of anxiety disorder not otherwise specified.  As the evaluation took place within two months of his son's death, the examiner found a diagnosis of bereavement best accounts for his depression-related difficulties.  The Veteran had a primary diagnosis of alcohol dependence with physiological dependence.  The Veteran also had a rule-out diagnosis of the presence of a psychotic disorder.

In a January 2006 opinion, a private psychologist found that the Veteran had Axis I diagnoses of PTSD and alcohol dependence, in remission.  The Veteran reported traumatic service events of his friend getting hit by a rocket when he went to check on the level of a tank on a tank farm.  The Veteran also reported an incident where he was "shot at by some young, jumpy guards" while working on the tank farm at night.  He stated that he killed two sappers one night on a fire base who could have killed him.  The Veteran reported being hit by enemy fire while on a convoy and killing two boys ages 9 or 10.  The Veteran reported that he was never happy in his life since Vietnam.  The diagnosis of PTSD included a stressor being confronted by events that involved actual or threatened death or serious injury and intense fear and helplessness while under enemy fire.  The psychologist stated the duration of symptoms was 35 years.

A December 2007 VA treatment record indicates the Veteran reported that he was having an examination for PTSD.  He stated that it was not an issue until recently . It started when his son passed away, increased in frequency.

The Veteran was evaluated at an August 2009 VA examination with consideration of the verified stressor of seeing his friend killed in the tank accident.  The VA examiner found the Veteran met some criteria for PTSD, but did not meet the full criteria.  The VA examiner found the Veteran had evidence of alcohol dependence with ongoing use, anxiety disorder not otherwise specified, and depression not otherwise specified.  The examiner did not indicate whether the diagnoses were related to service.

December 2009 and January 2010 VA treatment records reflects that the Veteran had Axis I diagnoses of alcohol dependence, cannabis abuse not otherwise specified, caffeine related disorder not otherwise specified, chronic PTSD and insomnia.  The record noted that stressor of seeing his friend killed.  

An April 2010 VA treatment record indicates the Veteran had Axis I diagnoses of alcohol dependence, cannabis abuse not otherwise specified, caffeine related disorder not otherwise specified and anxiety disorder not otherwise specified with residual PTSD traits, chronic.

An October 2012 VA examination report reflects that the VA examiner found the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The VA examiner found the Veteran had a diagnosis of psychotic disorder, not otherwise specified.  The examiner opined that it was less likely as not that the psychotic disorder was related to or caused by his reported stressors.  The VA examiner found the Veteran did not report sufficient symptoms of PTSD, particularly avoidance and hyper arousal.  His self-report was determined to be unreliable.  The examiner noted that the Veteran claimed the tanker explosion reported as a stressor was caused by smoking, snipers, and now sappers.  The Veteran claimed to have shot the sappers and faced a court martial for his actions.  The Board notes that the Veteran's service personnel records do not show he faced a court martial.

A November 2013 VA opinion reflects that it was unlikely the Veteran has ever met the criteria for PTSD.  The VA psychologist noted that regardless of the stressor, the Veteran did not report symptoms of clinical significance to satisfy criteria for avoidance and hyper-arousal symptoms.  Therefore, he did not report sufficient symptoms of PTSD to consider it as a potential diagnosis.  The VA psychologist further found that it was less likely as not that the Veteran's psychotic disorder, not otherwise specified was related to his military service or reported military stressor.  The VA examiner noted that the Veteran's National Guard records from the 1980s shows evaluation reports where the Veteran was praised for his work and rated as promotable.  Additionally, he reported working in a civilian role for the same company for 32 years.  The VA psychologist found any depression symptoms were less likely as not related to his military service or reported military stressor.  The VA psychologist noted that the Veteran reported that his depressive symptoms began in 1998 following a divorce, and again in 2003 following the unexpected death of his son.

The Veteran was evaluated at a VA examination in June 2014.  The VA examiner found the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner found the Veteran had diagnoses of alcohol use disorder, severe, and unspecified psychotic disorder.  The VA examiner noted concerns about the credibility of the Veteran's self-report due to inconsistencies in his report of symptoms and stressor.  The VA examiner noted there is evidence of psychotic symptoms which likely results in misperception of his environment and misattribution of his problems.  Looking at all the evidence and records, the VA examiner found it was less likely than not that the Veteran had ever met the criteria for PTSD or any other anxiety disorder.  Even if the Veteran's self-report was credible, he only endorsed a few symptoms of PTSD.  The examiner stated that the Veteran's symptoms picture did not rise to the level of clinically significant anxiety disorder or PTSD.    

The June 2014 examiner found the Veteran's clinical picture was complicated by a long history of alcohol abuse and the onset of significant medical problems, including heart attacks and a stroke.  The VA examiner found the Veteran met the criteria for unspecified psychotic disorder.  The examiner noted that the Veteran's MMPI-2 profiles (2004, 2012 and 2014) were reflective of psychotic symptoms and were much more consistent with a psychotic disorder rather than a mood (anxiety or depression) disorder.  The VA examiner stated that medical records did not show a clear onset of psychotic symptoms and it is unclear whether they are substance-induced or exacerbated.  The VA examiner stated there was no clear connection between the psychotic symptoms and the Veteran's military service or combat stressors.  Therefore, it was less likely than not that his psychotic disorder was related to his military service or military stressors.

The January 2006 opinion from a private psychologist indicates the Veteran reported having psychiatric symptoms for 35 years.  The Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Boards finds that the Veteran's assertion that he has had symptoms since service is not credible.  The Veteran's service records indicate the Veteran had an anxiety reaction in service in March 1970, prior to his service in Vietnam.  The Veteran's service treatment records do not note any other incidents.  Significantly, in November 1972 and October 1984 reports of medical history, the Veteran denied having depression or excessive worry or nervous trouble of any sort.  The first evidence of record of treatment for psychiatric symptoms was in October 2003 where the Veteran was found to have alcohol abuse.  The Veteran reported being blue for the past six months.  In another October 2003 VA treatment record, he noted having depressive symptoms due to stresses of the past year.  The Veteran reported some martial counseling in the 1990s.  The December 2007 VA treatment record indicates the Veteran reported PTSD was not an issue until recently.  Therefore, the evidence of record, including the Veteran's statements, does not show the Veteran has had continuous psychiatric symptoms since service.  As the Veteran has given inconsistent statements regarding the onset of his symptoms, and specifically denied having symptoms of depression, excessive worry, or nervous trouble of any sort in October 1972 and October 1984, the Board finds his statements regarding continuity of symptoms are less than credible.  

The appellant has contended that he has an acquired psychiatric disorder, to include PTSD, that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, an acquired psychiatric disorder is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by a psychiatric examination, the Board finds that the probative value of any such opinion is outweighed by that of the June 2014 VA examiner, who has education, training and experience in evaluating the etiology of acquired psychiatric disabilities. 

In statements received in February 2009, the Veteran reported stressors of seeing his friend killed when a fuel tank exploded and being on a supply convoy when a rocket hit the front of a tank on the convoy.  He reported that the driver was killed.  An April 2009 response indicates a specialist was killed in December 1970 as a result of an accident at a Tank Farm at Cam Ranh Bay while the Veteran's unit was stationed there.  Therefore, the stressor was verified.  The Veteran's other claimed stressors of small arms fire and a man with his skin falling off from where he sprayed napalm were found to be consistent with the places, types and circumstances of his service.  The Board notes that the Veteran generally gave inconsistent accounts of stressors during the period on appeal, including the tank explosion stressor. 

Although the Veteran had verified stressors, medical records in the claims file are inconsistent as to whether the Veteran had a diagnosis of PTSD.  The January 2006 private psychologist found the Veteran had an Axis I diagnosis of PTSD.  December 2009 and January 2010 VA treatment records noted the Veteran had chronic PTSD.  The February 2004 VA examiner found the Veteran did not meet the full criteria for any specific symptom, including PTSD.  The August 2009 and October 2012 VA examiners found the Veteran did not meet the full criteria for PTSD.  The October 2012 VA examiner noted the Veteran did not report sufficient symptoms of PTSD. The November 2013 and June 2014 VA examiners reviewed the claims file and found that it was unlikely the Veteran had ever met criteria for PTSD.  The June 2014 VA examiner noted that even if the Veteran's self-report was credible, he only endorsed a few symptoms of PTSD.  The Board finds the June 2014 VA examination report to be probative as the VA examiner provided a full rationale for the opinion and based the opinion on a review of all the evidence of record.  Although the VA examiner has been diagnosed with PTSD during the period on appeal, the Board finds the overall evidence shows the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnosis of PTSD in the Veteran's VA treatment records was not based on a full review of the claims file, as the June 2014 VA opinion was.  Additionally, the January 2006 private opinion relied, in part, on an unverified stressor that he killed two sappers one night on a fire base and reported killing two boys while in a convoy.  Additionally, the private psychologist based the opinion on the Veteran's self-report that he had not been happy since Vietnam and had symptoms for 35 years.  As discussed above, the Board finds the Veteran's report of continuity of symptoms to be less than credible.  Accordingly, the Board finds the June 2014 VA opinion and other VA opinions showing the Veteran did not meet the full criteria for PTSD to be more probative.  The most probative and competent evidence of record does not show that the Veteran has a diagnosis of PTSD related to a verified in-service stressor.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for  PTSD.

The Veteran was diagnosed with alcohol dependence, adjustment disorder, anxiety disorder, depression and a psychotic disorder during the period on appeal.  In regard to the Veteran's diagnosis of alcohol dependence.  Alcohol dependence is not a disability for which service connection may be granted as directly incurred in service.  38 U.S.C.A. § 1110 (West 2002); Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  The Board finds that a preponderance of the evidence is against a finding that the Veteran's other diagnosed disorders were related to service.  The medical records diagnosing the Veteran with adjustment disorder, anxiety disorder, depression and psychotic disorder do not indicate the disorders are related to the Veteran's service.  The June 2014 VA examiner specifically found that it was less likely than not that the Veteran had ever met the criteria for any anxiety disorder.  The VA examiner found the Veteran's psychotic symptoms were much more consistent with a psychotic disorder rather than a mood (depression or anxiety) disorder.  The VA examiner further found that it was less likely than not that his psychotic disorder was related to his military service or military stressors.  The Board finds the June 2014 VA opinion to be probative as the VA examiner provided a rationale for the opinion and based on the opinion on a full review of the evidence of record.  As discussed above, the evidence does not show the Veteran had continuous symptoms of a psychotic disorder since service.  The Board also finds the June 2014 VA opinion to be more probative than the Veteran's assertion that he has a psychiatric disorder that is related to service.  Consequently, the Board finds that a preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder, anxiety disorder, depression or psychotic disorder.

In sum, the Board finds that a preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disorder, to include PTSD.  The evidence does not show the Veteran had manifestations of a psychiatric disorder to a compensable degree within one year of service.  Thus, service connection is not warranted on  a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  The Board finds the Veteran's report of continuity of symptoms is less than credible.  The Board also finds that the June 2014 VA opinion indicating the Veteran has not met the criteria for a diagnosis of PTDS is more probative than the January 2006 private opinion finding that the Veteran had PTSD.  The overall competent and credible evidence of record does not show that the Veteran has any other psychiatric disorder that is related to service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


